                 Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X
EBONY MEDIA OPERATIONS, LLC;                                                        :
                                                                                   :
                                     Plaintiff,                                    :    Civil Action No. ______________
                                                                                   :
          v.                                                                       :
                                                                                   :    JURY TRIAL DEMANDED
UNIVISION COMMUNICATIONS INC.,                                                     :
FUSION MEDIA GROUP, LLC, and                                                       :
GIZMODO MEDIA GROUP, LLC,                                                          :
                                                                                   :
                                      Defendants.                                  :
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -X

                                                       COMPLAINT

          EBONY MEDIA OPERATIONS, LLC (“Ebony”) for its Complaint against

UNIVISION COMMUNICATIONS INC., FUSION MEDIA GROUP, LLC, and GIZMODO

MEDIA GROUP, LLC (collectively, “Defendants”), alleges as follows:

                                                       THE PARTIES

          1.        Plaintiff Ebony is a limited liability company organized and existing under the

laws of the State of Texas, with its principal place of business at 1700 Post Oak Boulevard Suite

600, Houston, Texas 77056.

          2.        On information and belief, Defendant Univision Communications Inc.

(“Univision”) is a Delaware corporation with its principal place of business at 605 Third Avenue,

New York, New York 10158.

          3.        On information and belief, Defendant Fusion Media Group, LLC (“FMG”) is a

limited liability company with its principal place of business at 2 W. 17th Street, New York, New

York 10011. On information and belief, Univision is the parent company of FMG.




                                                                 1
                                                         COMPLAINT
            Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 2 of 17



       4.      On information and belief, Defendant Gizmodo Media Group, LLC is a Delaware

limited liability company with its principal place of business at 114 Fifth Avenue, New York,

New York 10011. On information and belief, Gizmodo Media Group, LLC (“Gizmodo”) is an

online media and blog network operated by Univision in its FMG division. On information and

belief, Defendants Univision, FMG, and Gizmodo operate a digital magazine brand and online

platform called “The Root” (www.theroot.com).

                                  NATURE OF THE ACTION

       5.      This action seeks damages and injunctive relief to redress Defendants’

infringement of Plaintiff’s trademarks by unauthorized use in commercial advertising or

promotion of Plaintiff’s trademarks in connection with the sale, offering for sale, distribution and

advertising of competing goods and services.

                                JURISDICTION AND VENUE

       6.      This Court has subject matter jurisdiction over the claims and causes of action

asserted in this complaint pursuant to 28 U.S.C. § 1331 (federal question), because this matter

involves the infringement of trademarks registered on the Federal Register, pursuant to federal

law (Lanham Act, 15 U.S.C. § 1051, et seq.). This Court has supplemental jurisdiction over

Plaintiff’s state law claims pursuant to 28 U.S.C. § 1367.

       7.      This Court has personal jurisdiction over Defendants, because, upon information

and belief, New York, New York is the location of Defendants’ headquarters and principal place

of business. Further, upon information and belief, Defendants have purposefully availed

themselves of the opportunity to conduct commercial activities using Plaintiff’s trademarks and

trade names in this district and this Complaint arises out of those activities. Defendants have

published the offending material on their subsidiary digital platform, The Root, which actively



                                                 2
                                           COMPLAINT
              Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 3 of 17



displays, disseminates, and promotes the offending material and may be accessed online,

including in this district.

        8.      Venue is proper in this district pursuant to 28 U.S.C. §§ 1391 and 1400(b). A

substantial part of the events giving rise to the claims occurred, and continue to occur, in the

Southern District of New York. Defendants are headquartered in the Southern District of New

York. The damage to Plaintiff described herein has taken place in the Southern District of New

York and elsewhere.

                                  THE TRADEMARKS IN SUIT

        9.      In 1945, to protect its valuable trademark rights in its EBONY mark, Plaintiff

Ebony applied for and then obtained U.S. Trademark Registration No. 423,815 for the EBONY

Word Mark in U.S. Class 38 with a first use date in interstate commerce at least as early as

October 15, 1945 for: “PERIODICAL PUBLICATION” (the “EBONY Word Mark”).

        10.     Plaintiff Ebony is the owner of the entire right, title, and interest in and to the

EBONY Word Mark, a famous incontestable trademark used in conjunction with Plaintiff’s

monthly magazine, EBONY Magazine. Attached hereto as Exhibit A is a true and correct copy

of U.S. Trademark Registration No. 423,815 from the U.S. Patent and Trademark Office.

        11.     To protect its valuable trademark rights in its logo, Plaintiff Ebony applied for and

obtained U.S. Trademark Registration No. 3,180,225 for the EBONY Logo Mark in U.S. Class

16 with a first use date in interstate commerce at least as early as November 1945 for: “Printed

publications, namely, magazines of general interest; books in the field of history, education,




                                                   3
                                             COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 4 of 17



photography, cooking, health and wellness, entertainment; children’s books” (the “EBONY

Logo Mark”). The EBONY Logo Mark is shown below:




       12.     Plaintiff Ebony is the owner of the entire right, title, and interest in and to the

EBONY Logo Mark, a famous incontestable trademark used in conjunction with Plaintiff’s

monthly magazine, EBONY Magazine. Attached hereto as Exhibit B is a true and correct copy

of U.S. Trademark Registration No. 3,180,225 from the U.S. Patent and Trademark Office.

(Collectively, the EBONY Word Mark and the EBONY Logo Mark are the “EBONY Marks”).

                                       COMMON FACTS

       13.     Since the mid-1940’s, Plaintiff’s magazine, EBONY Magazine, has provided

cultural insights, news, and African-American perspectives for an African-American audience.

EBONY Magazine now features fashion, entertainment, beauty and lifestyle topics without

compromising its commitment to cover important issues like social justice and health and

wellness.

       14.     Plaintiff and its brand has been publicly recognized and praised by consumers,

public figures, and advertisers. Ebony is the No. 1 source for an authoritative perspective on the

Black community. Now in its 74th year, the monthly magazine reaches nearly 11-million readers

featuring the best thinkers, trendsetters, hottest celebrities and next-generation leaders. EBONY

ignites conversation, promotes empowerment and celebrates aspiration. Available globally on

print and digital newsstands, EBONY is the heart, the soul and the pulse of Black America.




                                                  4
                                            COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 5 of 17



       15.     Plaintiff’s EBONY Marks are used in connection with its monthly magazine, a

magazine having nearly 11 million readers. Accordingly, the EBONY Marks are distinctive and

famous.

       16.     Defendants’ digital magazine, The Root, is in direct competition with Plaintiff’s

media holdings, namely EBONY Magazine and EBONY.com.

       17.     The Root caters to the African-American community and publishes an annual list

of the 100 most influential African-American leaders, similar to EBONY Magazine’s annual

Power 100 List.

       18.     Defendants have engaged in a systematic campaign of misinformation regarding

Plaintiff and its agents since at least April 19, 2017.

       19.     Defendants were never authorized by Plaintiff to use the EBONY Marks.

       20.     Now, Defendants are using, without authorization, an exact duplicate of the

EBONY Marks to tarnish Plaintiff’s brand and divert consumers and advertisers to The Root.

       21.     On or about November 28, 2018, Defendants published an article on their digital

magazine, The Root, written by Lawrence Ross and titled “Dear Ebony Magazine: FU, Pay Your

Writers!” (the “Article”). Plaintiff was not contacted regarding any of the allegations in the

Article, and as a result, the Article contained misrepresentations including but not limited to the

following:

               (a) “You see, the simps that own Ebony today, Willard Jackson and Michael

                   Gibson, ain’t responsible for all that black goodness. Nope, they’re

                   responsible for not paying black writers thousands of dollars for work already

                   provided. I won’t go into it here, because The Root’s Michael Harriot and




                                                   5
                                            COMPLAINT
               Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 6 of 17



                   Monique Judge did a fantastic job explaining the situation here and here, but

                   only after many protests, and a lawsuit, have they made partial payments.”

                (b) The Article reports that Mari Copeny, the winner of the 2018 Ebony People’s

                   Choice Award, was not invited to Ebony’s Power 100 Gala. Although the

                   recipient of the People’s Choice Award is not on the Power 100 List and

                   typically does not attend the Gala, Plaintiff later invited Copeny to attend.

                   Information regarding the invitation was not added to the updated version of

                   the Article.

                (c) The Article misrepresents the purpose of Ebony’s Power 100 Gala and

                   accuses Plaintiff of “spending the thousands owed to black writers” on an

                   expensive venue and expensive meals. However, the Article fails to report that

                   the proceeds of the event are donated to the Sickle Cell Disease Association

                   and that event sponsors provide a significant amount of support for the event.

         22.    The Article features an image of an EBONY Magazine cover (the “Image”)

containing 1) the identifiable likeness of Plaintiff’s co-founders Michael Gibson and Willard

Jackson, 2) false and misleading “headlines,” 3) the famous EBONY Word Mark, and 4) the

famous EBONY Logo Mark. Attached hereto as Exhibit C is a true and correct copy of the

Image.

         23.    The Image contains headlines reading “Special Deadbeat Edition:

#EbonyStillOwes”; “Cheat your black writers by not paying? Ebony owners Michael Gibson &

Willard Jackson show us how!”; “Ebony 100 Gala: Let Them Eat Cake! 101 Ways Ebony

Doesn’t Pay Writers… But Holds Gala Banquet w/ Chris Tucker”; “New Ebony Owners:

Michael Gibson and Willard Jackson The Slow Play Kings of Black Biz”; and “December 2018:



                                                 6
                                           COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 7 of 17



Thousands in Back Pay.” The Article goes on to suggest that readers share the Image on

Facebook, Instagram, and Twitter along with the hashtags #EbonyPower100 #EbonyGala

#EbonyChallenge @EbonyMag #EbonyStillOwes.

       24.     The Article then advocates for readers to pressure Plaintiff’s sponsors by posting

the Image to Twitter along with the following message: “[D]o you know that @EbonyMag owes

thousands to writers while you sponsor their #EbonyPowerGala? Your #Ebony Challenge is to

stand with the writers.” The Article reaffirms the recommendation to include hashtags referring

to EBONY Magazine and Plaintiff’s gala when contacting Plaintiff’s sponsors through Twitter.

       25.     In response to the Article and the Image, Plaintiff issued two cease and desist

letters to Defendants, one on November 28, 2018 and the other on November 29, 2018. In these

letters, Plaintiff informed Defendants of the misrepresentations and inaccuracies littering the

Article and demanded immediate take down of the infringing and disparaging content.

Defendants failed to comply with Plaintiff’s demand.

       26.     On November 29, 2018, Defendants updated the Article to acknowledge that

Plaintiff was in fact current on their payments in the class action settlement entered into in

February 2018. However, the Article failed to correct its misrepresentation that any such

payments were “court-ordered.” The February 2018 class action settlement resolved a legacy

dispute between Plaintiff and freelance writers, photographers, videographers and other content

contributors. The settlement agreement was freely entered into by Plaintiff and not “court-

ordered” as the Article repeatedly states.

       27.     Defendants compete directly with Plaintiff in the promotion, sale, and distribution

of substantially similar goods and services.




                                                  7
                                             COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 8 of 17



       28.     On information and belief, Defendants’ false advertising and use of Plaintiff’s

EBONY Marks has caused Plaintiff to lose ad sales and revenue by deceiving customers and

advertisers into visiting Defendants’ online media platforms instead of Plaintiff’s online media

platforms.

       29.     On information and belief, Defendants’ false advertising and use of Plaintiff’s

trademarks has caused Plaintiff to lose sales and revenue by deceiving customers into using

Defendants’ products instead of Plaintiff’s products.

       30.     On information and belief, Defendants’ false advertising and use of Plaintiff’s

trademarks has benefited Defendants, increasing Defendants’ sales and revenue and attracting

customers to Defendants’ products instead of Plaintiff’s products.

                                     COUNT I
                     TRADEMARK INFRINGEMENT, LANHAM ACT
                            15 U.S.C. §§ 1114 AND 1117

       31.     Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein.

       32.     Plaintiff owns the right, title and interest in federally registered trademarks,

including the EBONY Marks.

       33.     Defendants have used Plaintiff’s trademarks in the Image and has encouraged

others to disseminate the Image.

       34.     The use of Plaintiff’s trademarks by Defendants diverts Plaintiff’s readers and

advertisers away from Plaintiff and instead to Defendants.

       35.     The marks used by Defendants are identical to the marks owned by Plaintiff.

       36.     Plaintiff and Defendants both sell related goods, namely periodical publications

and related online magazine content.




                                                  8
                                           COMPLAINT
                Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 9 of 17



          37.    Plaintiff has never consented to the use of its marks by Defendants, and has made

no affiliation with, or sponsorship of, Defendants’ products.

          38.    As a direct and proximate result of Defendants’ trademark infringement, Plaintiff

has been damaged within the meaning of 15 U.S.C. §§ 1114, et seq.

          39.    Defendants’ unlawful use of Plaintiff’s trademarks has damaged and/or will

damage Plaintiff’s relationships with customers, and/or is likely to confuse potential customers

and potential customers.

          40.    Defendants had, at all times, the ability to control the infringement and those

directly responsible for the infringement, and financially benefited from the infringement.

          41.    Plaintiff is also entitled to statutory damages pursuant to 15 U.S.C. § 1117.

          42.    Plaintiff is further entitled to disgorgement of Defendants’ profits from their

willful acts and unjust enrichment.

          43.    Defendants willfully, intentionally, maliciously, deliberately and in bad faith

infringed Plaintiff’s trademarks.

          44.    This case qualifies for enhanced damages and attorneys’ fees pursuant to 15

U.S.C. § 1117.

          45.    Plaintiff’s remedies at law are not adequate to compensate for injuries inflicted by

Defendants; accordingly, Plaintiff is entitled to temporary, preliminary, and permanent injunctive

relief.




                                                   9
                                             COMPLAINT
              Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 10 of 17



                                  COUNT II
         UNFAIR COMPETITION AND FALSE ADVERTISING, LANHAM ACT
                        15 U.S.C. §§ 1117 AND 1125(a)

        46.     Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein.

        47.     Defendants have made numerous false statements about Plaintiff’s commercial

activities.

        48.     Defendants have used the EBONY Marks in commercial advertising or

promotion, and in so doing has made false and misleading representations about the nature of

Plaintiff’s commercial activities.

        49.     Defendants have used the identical EBONY Marks in the promotion and sale in

interstate commerce of highly similar goods and services to those sold by Plaintiff.

        50.     On the basis of the foregoing paragraphs, Defendants have, in connection with

Plaintiff’s goods and services, used a false or misleading description of fact, or a false or

misleading representation of fact, which in commercial advertising or promotion, misrepresents

the nature, characteristics and/or qualities of Plaintiff’s goods, services, and commercial

activities.

        51.     Defendants’ statements have actually deceived or have the tendency to deceive a

substantial segment of its audience.

        52.     Defendants’ deception is material and is likely to influence the purchasing

decisions of consumers of EBONY magazine and EBONY.com content, as well as current and

potential advertisers on these platforms.

        53.     Defendants’ false and misleading statements and representations were made in

interstate commerce.




                                                 10
                                            COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 11 of 17



       54.     Defendants’ unauthorized use of Plaintiff’s EBONY Marks has created a

likelihood of confusion, mistake, or is likely to deceive consumers about the nature,

characteristics, or qualities of Plaintiff’s commercial activities, and constitutes knowing, willful

and blatant infringement of Plaintiff’s EBONY Marks.

       55.     Defendants’ use of the identical EBONY Marks erodes the demand for Plaintiff’s

goods and the value of its business.

       56.     Further, by reason of such wrongful false designations and descriptions by

Defendants, Plaintiff was, is, and will be in the future, deprived of, among others, the profits and

benefits of business relationships, agreements, and transactions with various existing clients

and/or prospective clients and customers, in violation of 15 U.S.C. § 1125(a).

       57.     By reason of Defendants’ false statements, Plaintiff has been and/or is likely to be

injured as a result of these false statements, by direct diversion of sales from its products to that

of Defendants and/or by a lessening of goodwill associated with Plaintiff’s products.

       58.     Defendants’ improper activities, as described above, have been willful and

deliberate, thereby making this an exceptional case under the Lanham Act.

       59.     As a direct and proximate result of Defendants’ wrongful acts, Defendants have

wrongfully obtained profits and benefits at the expense of Plaintiff. Plaintiff is entitled to

compensatory damages and to disgorgement of Defendants’ profits, in an amount to be

determined at trial, along with other just damages to be determined at trial.

       60.     Upon information and belief, Defendants will continue their violations of the

Lanham Act unless such acts are restrained and preliminarily and/or permanently enjoined by

this Court. Should Defendants be permitted to continue their false and/or misleading




                                                  11
                                            COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 12 of 17



descriptions and misrepresentations of fact and false advertising, Plaintiff will suffer irreparable

injury for which it has no adequate remedy at law.

       61.     Defendants willfully, intentionally, maliciously, deliberately and in bad faith

infringed Plaintiff’s trademarks, thus this case qualifies for enhanced damages and attorneys’

fees pursuant to 15 U.S.C. § 1117.

                            COUNT III
   TORTIOUS INTERFERENCE WITH PROSPECTIVE ECONOMIC ADVANTAGE

       62.     Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein.

       63.     Prior to engaging in the aforementioned conduct, Defendants were fully aware

that Plaintiff had business relationships with third parties that were very likely to result in

economically-advantageous relationships between Plaintiff and third parties.

       64.     Defendants knew, or reasonably should have known, that their statements about

Plaintiff were false and misleading.

       65.     Defendants engaged in the conduct alleged above with the intent to interfere with

and/or destroy the economically-advantageous relationship between Plaintiff and third parties,

and to make those relationships less financially lucrative for Plaintiff.

       66.     As a proximate result of the conduct of Defendants as alleged herein, Plaintiff has

been damaged in an amount to be determined at trial.

       67.     The conduct of Defendants as alleged herein was purposeful and intentional and

was engaged in for the purpose of depriving Plaintiff of profits or otherwise causing injury, and

was despicable conduct that subjected Plaintiff to cruel and unjust hardship in conscious

disregard of its rights, and was performed with oppression or malice so as to justify an award of

exemplary or punitive damages against Defendants in an amount to be determined at trial.




                                                  12
                                            COMPLAINT
              Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 13 of 17




                                       COUNT IV
                         TRADEMARK DILUTION, LANHAM ACT
                             15 U.S.C. §§ 1117 AND 1125(c)

        68.     Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein.

        69.     This claim is for trademark dilution pursuant to Section 43(a) of the Lanham Act,

15 U.S.C. § 1125(c), as amended.

        70.     Defendants have engaged in the acts alleged above, including inter alia, falsely

disparaging the EBONY Marks to tarnish Plaintiff’s brand and divert consumers and advertisers

to The Root.

        71.     Plaintiff’s marks are distinctive and famous within the meaning of 15 U.S.C. §

1125(c) and were distinctive and famous prior to the date of Defendants’ unauthorized adoption

and use of the EBONY Marks.

        72.     Defendants’ conduct, as described above, is diluting and is likely to dilute

Plaintiff’s famous marks by harming the reputation of the EBONY Marks.

        73.     Defendants’ conduct, as described above, is diluting and is likely to dilute

Defendants’ famous marks by impairing the distinctiveness of the EBONY Marks.

        74.     As a direct and proximate result of Defendants’ actions, Plaintiff has been

damaged within the meaning of 15 U.S.C. § 1125(c).

        75.     By reason of such wrongful acts, Plaintiff is and was, and will be in the future,

deprived of, among others, the profits and benefits of business relationships, agreements, and

transactions with various third parties and/or prospective business relationship. Defendants have

wrongfully obtained profit and benefits instead of Plaintiff. To the extent available, Plaintiff is

entitled to compensatory damages and disgorgement of Defendants’ said profits, in an amount to

be proven at trial.



                                                 13
                                            COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 14 of 17



       76.     Defendants’ acts described above have caused injury and damages to Plaintiff,

and have caused irreparable injury to Plaintiff’s goodwill and reputation and, unless enjoined,

will cause further irreparable injury, whereby Plaintiff has no adequate remedy at law.

                                    COUNT V
                    UNFAIR AND DECEPTIVE BUSINESS PRACTICES
                              N.Y. GEN. BUS. L. § 349

       77.     Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein.

       78.     On the basis of the foregoing, Defendants have engaged and is engaged in

consumer-oriented conduct that is deceptive or misleading in a material way, constituting unfair

and deceptive business practices in violation of Section 349 of the N.Y. General Business Law.

       79.     Defendants’ false, misleading and deceptive statements and representations of fact

were and are directed to consumers.

       80.     Defendants’ false, misleading and deceptive statements of fact are likely to

mislead a reasonable consumer acting reasonably under the circumstances.

       81.     Defendants’ false, misleading and deceptive statements of fact have resulted or

are likely to result in consumer injury or harm to the public interest.

       82.     As a result of Defendants’ unfair and deceptive business practices, Plaintiff has

suffered and will continue to suffer substantial injury, including irreparable injury and damages,

including but not limited to loss of sales and profits to Plaintiff that Plaintiff would have made

but for the false and deceptive advertising by Defendants, unless Defendants are preliminarily

and/or permanently enjoined by this Court.




                                                 14
                                            COMPLAINT
             Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 15 of 17



                                         COUNT VI
                                    UNFAIR COMPETITION

       83.     Plaintiff repeats and realleges the foregoing paragraphs as if set forth herein.

       84.     Defendants misappropriated Plaintiff’s commercial advantage by using Plaintiff’s

trademarks and trade names to promote, market, or sell products and services in direct

competition with Plaintiff.

       85.     In misusing Plaintiff’s trademarks and trade names, Defendants acted knowingly,

wantonly, in bad faith and with intentional disregard for the rights of Plaintiff.

       86.     The foregoing acts of Defendants were done without justification and for the

wrongful purpose of injuring Plaintiff and its competitive position while unfairly benefiting

Defendants.

       87.     Defendants’s unlawful competition has caused and will cause loss, injury and

damage to Plaintiff.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff requests the following relief:

       a.      The entry of Judgment in favor of Plaintiff, and against Defendants on all claims;

       b.      A preliminary and permanent injunction against Defendants enjoining them from

               engaging in trademark infringement, unfair competition, and deceptive business

               practices as set forth in this complaint;

       c.      A preliminary and permanent injunction against Defendants enjoining them from

               making false and disparaging statements about Plaintiff and its agents;

       d.      A preliminary and permanent injunction against Defendants enjoining them from

               making any further representations regarding Plaintiff’s contractual relationships

               with Plaintiff’s customers and from continuing to publish the false and misleading


                                                 15
                                            COMPLAINT
     Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 16 of 17



       statements it has already published in any of their online or print platforms;

e.     An order requiring Defendants to publish a retraction of the Article and the Image

       and any other false and misleading statements about Plaintiff on any of

       Defendants’ online or print platforms where such content has appeared;

f.     An order requiring Defendants not to update or refresh the Article and the Image

       and any other false and misleading statements about Plaintiff on any of

       Defendants’ online or print platforms where such content has appeared;

g.     Compensatory damages in an amount to be determined at trial and that is

       otherwise incalculable at this time, but is not less than $750,000.00;

h.     Restitution of Defendants’ unjust enrichment and profits as allowed by law;

i.     Treble damages for willful infringement;

j.     An award of damages sustained by Plaintiff pursuant to 15 U.S.C. § 1117(a)(2),

       N.Y. Gen. Bus. L. §§ 349 and 350, and as otherwise permitted by law;

k.     An accounting and award of profits derived by Defendants from their unlawful

       conduct pursuant to 15 U.S.C. § 1117(a)(1), and as otherwise permitted by law;

l.     Exemplary and punitive damages in an amount to be determined at trial and

       sufficient to punish and deter Defendants’ defamatory conduct, interference with

       contractual relations and prospective economic advantage, and unfair trade

       practices;

m.     An award of Plaintiff’s costs of suit, including reasonable attorneys’ fees,

       pursuant to 15 U.S.C. § 1117(a)(3), and as otherwise permitted by law;

n.     An award of prejudgment and post-judgment interest; and




                                        16
                                   COMPLAINT
              Case 1:18-cv-11434 Document 1 Filed 12/07/18 Page 17 of 17



        o.      An award to Plaintiff of any other relief, in law and in equity, to which the Court

                finds Plaintiff justly entitled.

                                           JURY DEMAND

        Plaintiff demands a trial by jury of all issues triable as of right by a jury in this action.

 Dated: December 7, 2018                             Respectfully submitted,


                                                     /s/ Kevin N. Ainsworth
                                                     Kevin N. Ainsworth
                                                     MINTZ, LEVIN, COHN, FERRIS,
                                                     GLOVSKY AND POPEO, P.C.
                                                     Chrysler Center
                                                     666 Third Avenue
                                                     New York, NY 10017
                                                     Tel: (212) 935-3000
                                                     Fax: (212) 983-3115
                                                     Email: kainsworth@mintz.com

                                                     Randy K. Jones (Pro Hac Vice application
                                                     forthcoming)
                                                     Andrew D. Skale (Pro Hac Vice application
                                                     forthcoming)
                                                     MINTZ, LEVIN, COHN, FERRIS,
                                                     GLOVSKY AND POPEO, P.C.
                                                     3580 Carmel Mountain Road, Suite 300
                                                     San Diego, California 92130
                                                     Tel: 858-314-1500
                                                     Fax: 858-314-1501
                                                     Email: rkjones@mintz.com;
                                                            adskale@mintz.com

                                                     Attorneys for Plaintiff
                                                     EBONY MEDIA OPERATIONS, LLC


82947419v.5




                                                   17
                                              COMPLAINT
